Citation Nr: 0614620	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  99-01 366	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently rated at 20 percent disabling. 
 
2.  Entitlement to service connection for generalized 
gastrointestinal (GI) disorders involving the stomach, colon 
and pancreas on a direct basis or as secondary to service-
connected hemorrhoids. 
 
3.  Entitlement to service connection for genitourinary 
disorders including prostate conditions (prostatitis) and 
bladder neck contraction. 
 
4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 through 
October 1979.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia

The issue of entitlement to an increased rating for 
hemorrhoids, currently rated as 20 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In August 2004, the Board referred the claim for entitlement 
to service connection for tuberculosis and the request to 
reopen the claim for the veteran's foot condition.  A rating 
decision has yet to be issued for either of these claims, 
thus, they are AGAIN REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence in the claims 
folder showing a current GI disorder involving the stomach, 
colon, or pancreas. 
 
2.  There is no competent medical evidence in the claims 
folder showing that any genitourinary disorder was incurred 
in service. 
 
3.  There is no competent medical evidence in the claims 
folder showing a current diagnosis of PTSD.


CONCLUSION OF LAW

1.  The criteria for service connection for generalized 
gastrointestinal (GI) disorders involving the stomach, colon 
and pancreas on direct basis or as secondary to service-
connected hemorrhoids are not met.  38 U.S.C.A. § 1131 
(2005);  
38 C.F.R. §§ 3.303, 3.310 (2005). 
 
2.  The criteria for service connection for genitourinary 
disorders including prostate conditions (prostatitis) and 
bladder neck contraction are not met.   
38 U.S.C.A. § 1131 (2005); 38 C.F.R. § 3.303 (2005). 
 
3.  The criteria for service connection for PTSD are not met.   
38 U.S.C.A. § 1131 (2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for three 
disabilities.  He contends that he incurred prostatitis and 
PTSD in service, and that his gastrointestinal (GI) disorder 
involving his stomach, colon and pancreas is secondary to his 
service connected 


hemorrhoids.  The preponderance of the evidence is against 
all three claims, because there is no competent medical 
evidence of a current GI disorder or of current PTSD, and 
there is no evidence showing that his prostatitis was 
incurred in service.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Under 38 C.F.R. § 3.310, 
when a current disability is due to or the result of a 
service-connected disability, that disability will also be 
service connected.

Generalized Gastrointestinal (GI) Disorders

The veteran is claiming that his stomach, colon, and pancreas 
conditions are either directly service connected, or are 
secondary to his service-connected hemorrhoids.  

The first element of service connection is a showing by 
competent medical evidence of a current disability and this 
element has not been met as to this issue.  The veteran's 
service medical records are absent for notations of symptoms 
or treatment of a GI disorder.  An upper GI series was 
performed in November 1990 with negative results.  Other 
records show treatment in January 1998 for reflux, but the 
record is otherwise devoid of medical evidence of a current 
GI disorder.  In January 1999, the veteran underwent a normal 
colonoscopy, and in March 1999 an abdominal x-ray was taken, 
which was negative.

The only evidence offered in support of a GI disorder is the 
veteran's testimony at his December 2002 hearing.  The 
veteran described an inability to hold down food, 


as well as occasional constipation and diarrhea, but pointed 
to no medical evidence establishing a diagnosis of a GI 
disability.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection. However, 
the record does not demonstrate nor has the veteran claimed 
that he is a medical expert.  He is is not qualified to 
express an opinion regarding any medical causation of his 
current GI problems. As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

The veteran's claim fails because there is no evidence of a 
current GI disability, and because there is no current 
diagnosis of a GI disability, there is no question to resolve 
regarding secondary service connection.  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation 
omitted); see 38 U.S.C.A. § 1110 (West 2002).  

Genitourinary Disorders - Prostatitis

The veteran is seeking service connection for genitourinary 
disorders including prostate conditions (prostatitis) and 
bladder neck contraction.  He contends that his current 
disability was initially diagnosed in service.  

The first element, medical evidence of a current 
genitourinary disorder is met.  There are handwritten VA 
medical records in the claims folder indicating a prostate 
disorder.  In particular, in a January 1998 handwritten note, 
the diagnosis was "prostatitis (prob chronic)."  Chronic 
prostatitis was again diagnosed in July 1999 during VA 
treatment.  Thus, a chronic genitourinary disability is 
diagnosed in the record.

The second element, evidence of an in-service incurrence of 
the disability, is not met.  The veteran's service medical 
records do not show treatment for any prostate 


issues.  At the veteran's December 2002 hearing, he recalled 
hearing in-service physicians state that his medical problems 
could be due to the prostate; however, no diagnosis was made 
with regard to the prostate and nothing is shown in his 
service medical records.  Without evidence of an in-service 
incurrence of the veteran's now chronic prostatitis, service 
connection is not warranted.

PTSD

The veteran is seeking service connection for PTSD.  Under 38 
C.F.R. § 3.304(f), in addition to a current PTSD diagnosis, 
PTSD claims require credible supporting evidence that a 
claimed in-service stressor actually occurred, as well as a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  In 
November 1998, the veteran submitted a stressor statement; 
however, he has not submitted competent medical evidence of a 
current PTSD diagnosis.

The veteran does have psychological counseling records in the 
claims folder.  He was treated by Dr. Moorehouse in 2000 and 
diagnosed with depressive disorder.  There is no mention of 
the veteran's service and in-service stressors in Dr. 
Moorehouse's handwritten notes.  More recently, the veteran 
treated with Dr. Moseri.  In November 2005, Dr. Moseri issued 
a diagnosis of bipolar disorder - manic with depressive 
features.  There is no PTSD diagnosis in the record.  Agaoin, 
the Board does not doubt the veteran's sincere belief that he 
has PSTD, but he is not qualified to make this diagnosis.  

Without a current diagnosis of PTSD, the preponderance of the 
evidence is against the veteran's claim and service 
connection must be denied.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran a letter in March 2001 that gave him 
adequate notice with regard to the three claims discussed 
above, but not for the increased rating issue discussed in 
the remand section below.  The March 2001 letter notified the 
veteran of the evidence necessary to establish entitlement to 
service connection.  The letter also notified the veteran of 
what he was expected to provide, what VA would obtain on his 
behalf, and asked the veteran to tell VA about any additional 
evidence pertaining to his appeal.  Thus, the March 2001 
letter satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, and his service, private 
and VA medical records.  VA afforded the veteran a hearing in 
front of a Decision Review Officer at his request.  He also 
requested a Travel Board hearing, but cancelled that request 
before the hearing took place.  The veteran has not notified 
VA of any additional available relevant records with regard 
to his claim.  As such, VA met its duty to assist.

In light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  Because VA's 

duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for generalized 
gastrointestinal (GI) disorders involving the stomach, colon 
and pancreas, on direct basis or as secondary to service-
connected hemorrhoids, is denied. 
 
Entitlement to service connection for genitourinary disorders 
including prostate conditions (prostatitis) and bladder neck 
contraction is denied. 
 
Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

The veteran's claim for an increased rating for his service-
connected hemorrhoids is not ready for review.  Under 
38 C.F.R. § 3.159(b)(1), VA has a duty to notify the veteran 
of (1) what information and evidence is needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; and (3) which information VA will 
attempt to obtain on the veteran's behalf.  VA must also ask 
the veteran to submit to VA any pertinent evidence in his 
possession.  VA's duty now also includes a duty to notify the 
veteran of the evidence needed to establish a disability 
rating and effective date for the claims(s) on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  VA did not give the 
veteran any such notice for his increased rating claim.  
Additionally, the veteran has not received a VA examination 
to access the status of his hemorroids for many years.  A 
current examination is necessary to ensure that he is 
appropriately rated.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duties to 
notify and assist the veteran pursuant to 
38 C.F.R. § 3.159 with regard to his claim 
for entitlement to an increased rating for 
his service-connected hemorrhoids, to 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).   
 
Because the veteran is currently receiving 
the maximum schedular rating for 
hemorrhoids, the notice should also 
include the evidence necessary to support 
an extraschedular rating. 

2.  After completion of the above actions, 
the veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
hemorrhoids.  The examiner should provide 
a description of the degree of loss of 
sphincter control, if any, caused by the 
service-connected disability.  This 
description should include answers to the 
following questions:  Is there complete 
loss of sphincter control?  If not, is 
there extensive leakage and fairly 
frequent involuntary bowel movements?  If 
not, is there only occasional involuntary 
bowel movements, necessitating the wearing 
of a pad?  Is the veteran's history and 
report of frequency consistent with the 
physical findings?  A complete rationale 
for any opinion expressed must be 
provided.
 
3.  Readjudicate the veteran's claim.  If 
the claim remains denied, the RO should 
provide the veteran and his representative 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


